ACCEPTED
                                                                                     06-14-00174-CR
                                                                          SIXTH COURT OF APPEALS
                                                                                TEXARKANA, TEXAS
                                                                               5/15/2015 11:20:51 AM
                                                                                    DEBBIE AUTREY
                                                                                              CLERK

                       IN THE COURT OF APPEALS
                          Sixth Appellate District
                               State of Texas                      FILED IN
                                                            6th COURT OF APPEALS
                                                              TEXARKANA, TEXAS
RODERICK BEHAM,                                             5/15/2015 11:20:51 AM
            Appellant                                            DEBBIE AUTREY
                                                                     Clerk
v.                                               NO. 06-14-00174-CR
                                                 Trial Court #14 F 0004 005
STATE OF TEXAS,
             Appellee


                 THIRD MOTION FOR EXTENSION
               OF TIME TO FILE APPELLANT’S BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW Roderick Beham, Appellant, by and through his below

named Attorney and pursuant to Texas Rules of Appellate Procedure, hereby

requests an extension of the time period for the filing of the Appellant’s Brief

and in support of same would show the Court as follows:

                                       I.

A.    This case is pending from the 5th Judicial District Court of Bowie

      County, Texas. The date of the Judgment is August 29, 2014, with

      sentence being imposed by the trial court on August 29, 2014.

B.    The case was styled, “State of Texas v. Roderick Beham., Cause No. 14

      F 0004-005.

C.    Appellant was convicted of the offense of Aggravated Robbery.
D.   Punishment was assessed by the jury to 25 years in the Institutional

     Division of the Texas Department of Criminal Justice.

E.   The Appellant’s Brief is due to be filed May 11, 2015.

F.   Appellant requests an extension of the filing of Appellant’s Brief for four

     (4) days, making the Appellant’s Brief due on May 15, 2015.

G.   Appellant’s attorney has been diligent in researching and preparing the

     Appellant’s brief for the Court however, due to counsel’s preparation

     and now participation in the trial of a capital murder jury trial styled the

     State of Arkansas v. Tim Howard, in the Circuit Court of Little River

     County, Arkansas, which began jury selection on April 24th, and the trial

     was concluded on May 8th at approximately 11:45 p.m.. Appellant’s,

     counsel has had insufficient time to complete Appellant’s brief between

     May 11th and May 15th in that Counsel was required to attend court on

     Monday May 11th in the County Court at Law in Bowie County, Texas,

     was required to conduct criminal pre-trials on May 12th for 26 cases in

     the Circuit Court of Little River County Arkansas and was required to try

     a bench trial in the District Court of Little River County, Arkansas on

     May 13th.

H.   There have been two previous requests for extension in this cause.



                                       2
I.    Counsel for Appellant has contacted the Assistant Criminal District

      Attorney for Bowie County, Texas, who is assigned to this matter and

      he has no objection to the request of the Appellant.

                                      II.

      Appellant’s attorney has been diligent in pursuing this appeal and is not

seeking this extension for the purpose of delay.



                                  PRAYER

      WHEREFORE, on the basis of the Texas Rules of Appellate Procedure,

Appellant’s attorney respectfully requests this Court to grant the Motion for

Extension of Time for the filing of Appellant’s Brief.


                                    Respectfully submitted,


                                    /s/Alwin A. Smith
                                    Alwin A. Smith
                                    TBN: 18532200
                                    al@alwinsmith.com
                                    602 Pine Street
                                    Texarkana, Texas 75501
                                    903/792-1608
                                    903/792-0899 Fax




                                       3
                       CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and foregoing
Third Motion for Extension of Time to File Appellant’s Brief has been
forwarded to Mr. Jerry Rochelle, 601 Main Street, Texarkana, Texas, on this
the 15th day of May 2015.


                                    /s/Alwin A. Smith
                                    Alwin A. Smith




                                       4